Title: To Alexander Hamilton from William Skinner, 19 October 1790
From: Skinner, William
To: Hamilton, Alexander


[Edenton] North Carolina, October 19, 1790. “Since my last, I have had the honor of receiving yours circular of the 16th. Ulto. accompanied with sundry forms intended for the use of my office, as also three books from the Register of the Treasury, containing three hundred sheets of certificates for which a duplicate receipt is herewith inclosed. The other duplicate I shall forward by the next weeks post. Agreeable to your request I have made a short abstract of the returns of certificates issued by different Commissioners and remain in my office at this time. The abstract I also herewith inclose, to which I refer you. Being just favoured with a line of approbation from the attorney of the Federal Court respecting my securities, and although there may appear some inconsistency in my conduct, as by my last I rather seemed inclined not to accept the appointment incumbered as it then appeared to be; but as my securities are approved of, and I am importuned by many respectable characters not to decline, I shall therefore execute my bond & send on by post. My being refused the checks will retard the business of my Office for some time, as the Legislature of this State don’t meet untill the first day of November, at which time, shall make application, for a resolve to pass for the delivery of them to me for the use of my Office. There is no doubt but this will be immediately granted me, I shall then open my Office in Edenton, when every difficulty will be obviated with respect to any orders from the Treasury Department, as well as the returns of the Loan Officer.…”
